t c memo united_states tax_court thomas eugene satkiewicz and marlene kay satkiewicz petitioners v commissioner of internal revenue respondent docket no 27857-11l filed date thomas eugene satkiewicz and marlene kay satkiewicz pro sese rebecca m clark for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioners resided in michigan at the time they filed the petition petitioners filed a federal_income_tax tax_return for each of their taxable years and petitioners did not pay any_tax shown due in each of those returns after correcting certain mathematical errors as defined in sec_6213 that required the recalculation of the total_tax and tax due for certain of petitioners’ taxable years in question respondent assessed on various dates tax and certain additions to tax as well as interest as provided by law as of the respective dates of assessment for petitioners’ taxable years and we shall refer to the respective amounts of tax additions to tax and interest that respondent assessed for each of petitioners’ taxable years and as well as interest as provided by law accrued after the respective dates of assessment as petitioners’ unpaid liabilities at issue on various dates respondent issued to petitioners notices of balance due with respect to petitioners’ unpaid liabilities at issue on date respondent issued to each petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioners’ unpaid liabilities at issue 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioners timely filed with respondent form request for a collection_due_process or equivalent_hearing petitioners’ form and requested a hearing with respondent’s appeals_office appeals_office in that form petitioners indicated their disagreement with the notice of tax_lien and claimed that they were unable to pay petitioners’ unpaid liabilities at issue petitioners requested in petitioners’ form that respondent discharge the lien in support of their request petitioners stated in pertinent part in an attachment to that form in november i was downsized rightsized from a job at ameritech which i started on date i was fired because of my age i filed an age discrimination in employment complaint with the detroit office of the equal employment opportunity commission eeoc the eeoc could not find age discrimination the eeoc was given a video tape of the vice-president of human resources at ameritech who stated on the video that the downsizing rightsizing action was done to remove the older workers and make room to hire younger workers since to i paid my taxes in i could no longer pay my taxes it was better to feed clothed sic and provide shelter for my family then sic pay my taxes since the federal government refused to protect me which is a violation of the implied equal protection of the law clause in the 5th amendment to the u s constitution in the u s supreme court because of the equal protection clause ruled that the government cannot enforce a law to my detriment if the government refuses to enforce a law to my 2in petitioners’ form petitioners did not request as a collection alter- native an installment_agreement or an offer-in-compromise benefit and if this act by the government causes me to violate the law i can be held responsible for violating the law now i am not refusing to pay taxes but i cannot pay taxes if i don’t have a job i cannot gain employment if the eeoc doesn’t enforce the age discrimination in employment act of also since we have million illegal immigrants in u s a the federal government is not protecting me since the federal government is not enforcing our immigration laws you may claim that enforcement of the age discrimination in employment act of and immigration laws are not your responsibility but you are wrong the irs eeoc and homeland security are all one government u s a one government means that the irs can’t treat citizens differently than the eeoc or homeland security treats citizens on date a settlement officer with respondent’s appeals_office held a telephonic hearing date hearing with petitioners during that hearing petitioners advanced the following arguments the filing of the notice of tax_lien violated the due process clause of the fifth_amendment to the u s constitution constitution because that notice was filed before petitioners’ hearing under sec_6320 was held petitioners were not treated fairly under the equal protection clause of the fourteenth amendment to the constitution because according to them the government is prohibited from enforcing a law to petitioners’ detriment where the government refuses to enforce a law to 3petitioners did not request a face-to-face hearing their benefit and the department of homeland security is not protecting petitioners because it allows undocumented workers to work in the united_states but the internal_revenue_service is not attempting to require those undocumented workers to file tax returns and pay tax during the date hearing the settlement officer informed petitioners that all procedural and legal requirements had been satisfied before the filing of the notice of tax_lien the settlement officer also advised petitioners that they had been placed in a status known as currently not collectible and that therefore the notice of tax_lien was appropriate on date the appeals_office issued to each petitioner a notice_of_determination concerning collection action s under sec_6320 and or collectively notices of determination with respect to petitioners’ unpaid liabilities at issue those notices stated in pertinent part the determination of appeals is that the filed notice_of_federal_tax_lien is sustained the notices of determination included an attachment that stated in pertinent part summary and recommendation you filed a request for a collection_due_process_hearing under sec_6320 your hearing request listed i cannot pay balance as a collection alternative based on a review of the administrative case file it is appeals position that the lien filing was proper it is our determination that the lien filing be sustained brief background the liabilities for tax periods and are based on self assessed tax returns in the settlement officer’s letter dated date a telephone conference was scheduled for date pincite 00pm est in that letter you were offered an opportunity to request a face-to-face conference but no request was made during the scheduled telephone conference the settlement officer advised you that her research indicates that all legal and procedural requirements were met prior to the filing of the notice_of_federal_tax_lien and that it was also appropriate because it was filed as a result of your account being placed in currently not collectible status you disagreed with the filing of the notice_of_federal_tax_lien based on the following issues it was a violation of the 5th amendment due process clause because it was filed prior to the hearing you were not treated fairly under the equal protection clause which states the government cannot enforce a law to his detriment if the government refuses to enforce a law to his benefit homeland security is not protecting him because they are allowing undocumented workers to take jobs and that the irs is not going after these undocumented workers to file and pay taxes the settlement officer explained that the issues you raised do not have an impact on the filing of the notice_of_federal_tax_lien so she will proceed with the issuance of the determination_letter issues raised by the taxpayer the reasons given for requesting the hearing is that he lost his job in due to age discrimination and filed an age discrimination compliant sic with the equal employment opportunity commission that was denied in he was unable to pay his taxes and provide for his family now he is not refusing to pay but can’t because he is unemployed and can’t find a job collection alternatives offered by taxpayer you requested the collection alternative of i cannot pay balance your account was placed in currently not collectible status on date challenges to the existence of amount of liability you did not dispute your liability although the nftl cannot be withdrawn because the assessments are valid i considered whether any of the criteria for allowing withdrawal of the lien existed in your case irs sec_6323 allows the withdrawal of a filed notice of lien without full payment and without prejudice under the following conditions the filing of the notice of lien was premature or otherwise not in accordance with administrative procedures of the internal_revenue_service the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the lien will facilitate collection of the tax_liability or with the consent of the taxpayer or the national tax- payer advocate nta the withdrawal of such notice would be in the best interest of the taxpayer determined by the nta of the taxpayer and the united_states there is nothing else in the collection administrative file that indicates withdrawal of the filed lien should be considered and you have provided no additional information that indicates the withdrawal of the filed lien should be considered balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary the notice_of_federal_tax_lien nftl is necessary to protect the government’s interest in your assets even if you encumber or sell them per sec_6330 the nftl balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary the filing of the notice_of_federal_tax_lien is sustained in the petition commencing this case petitioners alleged in pertinent part the irs put a lien on our home before the due process hearing which is a violation of our right to due process the hearing officer represented the irs and was the judge so the hearing officer was not impartial the hearing officer was not licensed to practice law so didnot understand the u s constitution and 5th amendment the irs is treating me differently then the eeoc treats employers who violate age discrimination in employment act the irs has violated the age discrimination in employment act when the irs failed to hire me the irs fails to file liens against undocumented workers who don’t file u s income_tax home land security fails to deport illegal aliens because the illegal aliens have not committed any crimes the 5th amendments due process clause the 5th amendments equal protection clause right to a fair and impartial judge reproduced literally in an attachment to the petition petitioners alleged the u s government has violated my 5th amendment rights to due process and equal protection of law while the 5th amendment doesn’t have an equal protection of law clause like the 14th amendment does in case of bolling vs sharpe chief justice earl warren placed the equal protection of law clause in the 5th amendment’s due process clause procedural due process requires that each side is able to fully present his side of things whether that is a complaint or a defense or any other relevant information the sides must also be able to present their information in front of an impartial judge or jury who will listen fairly to each side equal protection of law provides the right of all persons to have the same access to the law and courts and to be treated equally by the law and courts both in procedures and in substance of the law it is akin to the right to due process of law but in particular applies to equal treatment as an element of fundamental fairness in july the internal_revenue_service irs wanted to place a lien on my home for back income taxes so in july i asked the irs for a due process hearing in july the irs placed a lien on my home on tuesday date i had my due process hearing and this i sec_4 months after the irs placed a lien on my home the hearing officer was dawn attivissimo who is not licensed to practices law and doesn’t have any training in law also ms attivissimo is employed by the irs and represented the irs in the due process hearing the due process hearing was not timely fair and impartial the due process hearing was not timely because it was held months after the irs placed a lien on my home the due process hearing was not fair because ms attivissimo was both the irs and the judge ms attivissimo refused to discuss the law because as ms attivissimo stated that it was not the purpose of this due process hearing and also ms attivissimo stated that the u s constitution and the 5th amendment was not relevant to my case the due process hearing was not impartial because ms attivissimo started the due process hearing by stating that she ms attivissimo read the file and she ms attivissimo could not find that the irs did anything wrong the 5th amendment to the u s constitution guarantees me equal protection of law equal protection of law means that the u s government must enforce all laws equally as a victim of a crime age discrimination in employment am i not entitled to protection of law as are victims of others crimes should not the equal employment opportunity commission eeoc fully and properly investigate claims of age discrimination in employment as fully and properly as the irs investigates citizens who violate the tax codes why is the u s goverment enforcing the tax codes against me when the u s government fails to enforce u s laws that would help me pay my u s taxes why is the u s government treating me differently when i fail to pay my u s income taxes than when i am a victim of a crime age discrimination in employment the reason that i failed to pay my taxes is that my family and i are on welfare the reason that my family and i are on welfare is the eeoc failure to enforce the age discrimination in employment act of i am not opposed to paying taxes because i paid my taxes for years out of years the first order of business for government is to protect its citizens but when i needed the u s government’s protection the u s government failed me the eeoc fails to enforce the age discrimination in employment act of i have not seen where the eeoc has promoted the hiring of older workers as stated in sec_621 sec_2 paragraph b of the age discrimination in employment act of as stated below sec_621 sec_2 a b the congress hereby finds and declares that in the face of rising productivity and affluence older workers find themselves disadvantaged in their efforts to retain employment and especially to regain employment when displaced from jobs the setting of arbitrary age limits regardless of potential for job performance has become a common practice and certain otherwise practices may work to the disadvange of older persons the incidence of unemployment especially long-term unemployment with resultant deterioration of skills morale and employer acceptability is relative to the younger ages high among older workers their numbers are great and growing and their employment problems grave the existence in industries affecting commerce of arbitrary discriminaton in employment because of age burdens commerce and the free flow of goods in commerce it is therefore the purpose of this chapter to promote employment of older persons based on their ability rather than age to prohibit arbitrary age discrimination in employment to help employers and workers find ways of meeting problems arising from the impact of age on employment an eeoc investigation of age discrimination in employment consist of the eeoc sending the complaint to the employer then the employer responds by stating that the employer could not have age discriminated because the employer has a policy against age discrimination in employment the eeoc will close the case because the employer has a policy against age discrimination in employment the customs border protection cbp has failed to protect the u s borders from illegal entry if the customs border protection had protected the u s borders there would not be million illegal aliens in my country the immigration customs and enforcement has failed to enforce the u s immigration laws if the immigration customs and enforcement had enforced u s immigration laws then there would not be million illegal aliens working in my country the immigration customs and enforcement ice will start to release illegal aliens who have not committed a violent crime plus ice will give the illegal alien a work permit a job that i could do but an illegal alien will have the department of justice doj is suing several states alabama arizona and utah because these states passed immigration laws had the cbp and ice done the job that they are paid to do of keeping the illegal aliens out of my country then these states would not have passed immigration laws doj is wasting my tax dollars suing states for doing the u s government’s job the irs fails to enforce the u s tax codes against the undocumented workers illegal aliens or place a lien on the undocumented workers property for not paying back taxes how would an undocumented worker pay taxes without documents social_security_number also the irs has violated the age discrimination in employment act of by refusing to hire me because of my age a position that i have over years of experience doing and a master degree in management and supervision with a bachelor degree in electrical engineer i wasn’t even given an interview the 5th amendment doesn’t have an equal protection of law clause but chief justice earl warren in a case bolling vs sharpe u s placed it in the 5th amendment the u s supreme court averred that it was absurd that the constitution could deny the states the power to abridge equal protection of laws yet permit that power to the congress t he concepts of equal protection and due process both stemming from our american ideal of fairness are not mutually exclusive reasoned chief justice earl warren the court thus interpreted the 5th amendment’s due process clause to include an equal protection element but has continued to hold that there is a difference between due process and equal protection in its 14th amendment jurisprudence the u s supreme court has held that a government u s or state cannot treat citizens differently because we are all citizens this can be seen in the following cases strauder vs west virginia yick wo vs hopkins brown vs board_of education hernandez vs texas reynolds vs sims and wesberry vs sanders the u s government is treating me u s citizen differently as a victim of crime age discrimination in employment then the u s government treat victims of other crimes reproduced literally in an order dated date date order we ordered petitioners to file a response to respondent’s motion in that order we also indicated that our review of the record suggested that petitioners may intend to advance in this case certain frivolous and or groundless statements contentions arguments and or questions in the date order we reminded petitioners about sec_6673 and admonished them that if they advanced frivolous and or groundless statements contentions arguments and or questions and or instituted or maintained this proceeding primarily for delay we would impose on them a penalty under sec_6673 in an amount not exceeding dollar_figure 4petitioners filed a response to respondent’s motion before they received our order dated date ordering respondent to file a supplement to respondent’s motion and petitioners to file after respondent filed that supplement a response to respondent’s motion as supplemented as a result petitioners filed a response to respondent’s motion and a response to respondent’s motion as supplemented about six weeks before the parties were required to file pretrial memoranda petitioners filed their pretrial memorandum in that pretrial memorandum petitioners advanced essentially the same statements contentions arguments and or questions that they advanced in the petition and the attachment to the petition and that they advanced to the settlement officer during the date hearing discussion the court may grant summary_judgment where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no genuine dispute as to any material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 in both their response to respondent’s motion and their response to respon- dent’s motion as supplemented petitioners advance albeit in a summary fashion essentially the same statements contentions arguments and or questions that they advanced in the petition and the attachment to the petition those statements contentions arguments and or questions are also essentially the same as what they made to the settlement officer during the date hearing based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notices of determination with respect to petitioners’ unpaid liabilities at issue we consider sua sponte whether to impose on petitioners a penalty under sec_6673 sec_6673 authorizes us to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that the taxpayer’s position in a proceeding before us is frivolous or groundless sec_6673 despite the admonition in our date order regarding sec_6673 petitioners persisted in advancing a position in this case that we find to be frivolous and or groundless nonetheless we shall not impose a penalty under sec_6673 on petitioners we caution them that they may be subject_to such a penalty if in the future they institute or maintain a proceeding in this court primarily for delay and or their position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered any of petitioners’ contentions and arguments that are not discussed herein and that we do not find to be frivolous and or groundless and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
